Case 3:19-cr-00019-GMG-RWT Document 76 Filed 05/01/19 Page 1 of 3 PageID #: 224

                                             UNITED STATES DISTRICT COURT
                                                                             for the
                                                           Northern District of West Virginia


                       United States of America
                                                                             )
                   CHRISTOPHER LEE YATES                                     )       Case No. 3:19CR19
                                 Defendant


                                             ORDER SETTING CONDITIONS OF RELEASE

    IT IS ORDERED that the defendant’s release is subject to these conditions:

    (I) The defendant must not violate federal, state, or local law while on release.

    (2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. 1413
                                                                                                       §
    (3) The defendant must advise the court or the pretrial services office or supervising officer in writing befo:
        change of residence or telephone number.

    (4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve as
        court may impose.

                                                               W. Craig Broadwater Federal Building and U.S. Court
         The defendant must appear at:                                          217 West King Street
                                                                                         .
                                                                          Martinsburg, West Virginia 25401

                                                                                                    Place



         on                                                                 AS ORDERED
                                                                                 Date and Tin;c’

   (5) The defendant must sign an Appearance Bond, if ordered.


                                               ADDITIONAL CONDITIONS OF RELEASE
          rr IS FURTHER ORDERED thai the defendant’s release is subject to the conditions marked below:
           (6)   The defendant is placed in the custody of:
                 Personororganization
                 Address (only çfahove Lv an organirnrton)          -_________




                 Cityandsiate                                                                                   Tel.No.
  who agrees to (a) supervise the defendant, (b) use every eflbrt to assure the defendant’s appearance at all court proceedings. and (c
  immediately lithe defendant violates a condition of release or is no longer in the custodian’s custody,

                                                                          Signed:
                                                                                                     Custodian


                                                                    Dnnn 1 nf 1
Case 3:19-cr-00019-GMG-RWT Document 76 Filed 05/01/19 Page 2 of 3 PageID #: 225
                                                       ADDITIONAL CONDITIONS OF RELEASE
     X )       (7) The defendant shall:
                X ) (a) submit to supervision by and report for supervision to         United States Probation.
                        telephone number            304-267-0778. no later than      AS DIRECTED.
                    (h) continue or actively seek employment.
                    (e) continue or stan an education program.
                X ) (d) surrender any passport to:         Probation Office
                X ) (e) not obtain a passport or other international travel document.
                X ) (1) abide by the following restrictions on personal association, residence, or travel:    travel restricted to Northern
                        Virginiaunlessppyedinadvcey Pretrial Services.
                X ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witncss in the investigatiot
                        including:     itnyone who is named in the indictmenUinformation against you unless thaersoJsvoursouse.

                       (h) get medical or psychiatric treatment:            ——




           (       ) (i) return to custody each                        at             o’clock’’.Iler being released at                o’clock fore
                              schooling, or the following purposes:

                       Q)     maintain residence at a halfway house or community corrections center, as the pretrial services office or supervi
                              considers necessary.
               X   )   (Ic)   not possess a firearm, destrttctive device, or other weapon.
               X   )    (I)   not consume alcohol,
               X   )   (m)    not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. * 802. unles
                              medical practitioner,
               X   )   (n)    submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Test
                              with random frequency and may include urine testing. the wearing of a sweat patch, a remote alcohol testing sys
                              form of prohibited substance screening or testing. The defendant must not obstruct. attempt to obstruct, or tamp!
                              efficiency and accuracy of prohibited substance screening or testing.
               X   )   (o)    participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the preli
                              or supervising officer.
               X   )   (p)    participate in one of the following location restriction programs and comply with its requirements us directed.

                                    (I) Curfew. You are restricted to your residence everyday                from                    to
                                         directed by the pretrial services office or supervising officer; or
                                    (ii) Home Detention. You are restricted to your residence at all times except for employment; cc
                                         services; medical, substance abuse, or mental health treatment; attorney visits; court uppearam
                                         obligations; or other activities approved in advance by the pretrial services office or supervising offic
                               X ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for it
                                         and court appearances or other octivities specifically approved by the court.

               X ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with a
                        requirements and instructions provided.
                          X ) You must pay all or part of the cost of the program bused on your ability to pay as determined by the preu
                               or supervising officer.
               X ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforceme
                        including arrests, questioning, or traffic stops.
               X ) (s) not purchase, possess or use any paraphernalia related to any controlled substance.
               X ) (t) not purchase, possess or consume any organic or synthetic inioxicants, including bath salts, synthetic cannabino[
                       designer stimulants, and shall not frequent places that sell or distribute synthetic cannahinoids or designer stimul
               X ) (u) not abuse prescription medication.
               X ) (v) shall be prohibited from possessing a potentially vicious or dangerous animal or residing with anyone who posse
                       vicious or dangerous animal. The Probation Officer has sole authority to determine what animals are considered
                       vicious or dangerous.
               X ) (w) participate in a program of mental health counseling if’directed by the pretrial services office or supervising offic
               X ) lx) shall have all firearms, destructive devices, and other weapons removed from any property owned, accessed, or i
                       defendant. Removal must be conducted by someone other than the defendant, and shall he completed prior to the
                       return to the property.




                                                                              pno:,   ‘   nf   ‘
Case 3:19-cr-00019-GMG-RWT Document 76 Filed 05/01/19 Page 3 of 3 PageID #: 226
                                             ADVICE OF PENALTIES AND SANCTIONS

   TO THE DEFENDANT:

   YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

          Violating any of the foregoing conditions of release may result in the immediate issuance ofa warrant for your at
   revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and
   imprisonment, a fine, or both.
          While on release, ifyou commit a federal felony offense the punishment is an additional prison term of not more
   and for a federal misdemeanor offense the punishment is an additional prison term or not more than one year. This se
   consecutive (Lu,, in addition to) to any other sentence you receive,
          It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investig
   tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or in
   attempt to intimidate a witness, victim, juror. informant, or officer of the court. The penalties for tampering, retaliation,
   intimidation are significantly more serious if they involve a killing or attempted killing.

          If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentel
   you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. Ifyou are convic
          (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifleen years or more you        —




                not more than $250,000 or imprisoned for not more than 10 years, or both;
          (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you vil   —




                more than $250,000 or imprisoned for not more than five years, or both;
          (3) any other felony      you will be fined not more than $250,000 or imprisoned not more than two years, or both
          (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                                —




          A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you
   addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                    Acknowledgment of the Defendant

          I acknowledge that I am the defendant in this case and that I am aware of the conditions of release, I promi
   conditions of release, to appear as directed, and surrender to serve any sentence imposed, I am aware of the penalties
   set forth above,




                                                                                               Cm’ and Staw



                                                 Directions to the United States Marshal

             The defendant is ORDERED released after processing.
     X   )   The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or j
             defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defe;
             produced before the appropriate judge at the time an     specified.


   Date:      114L11
                                                                                        J,Sicwi Officer’s Signature


                                                                         Robert W. Trumble, United States Magistrate Judue
                                                                                           Printed nanle and title

                        DISTRIBUTION,    COURT     DEFENDANT       PRETRIAL SERVICE       Us. ATTORNEY               US MARSI’IAL



                                                                  Pnue 1       1
